internal_revenue_service number release date index number ---------------------- ----------------------------- --------------------------------------- ------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-106101-11 date date legend legend taxpayer investor ----------------------------------------- ------------------------ ------------------------ ----------------------- ------------------------------------------------ ----------------------------------------------- ---------------------------------------------------- ------------------------------------------------- -------------------------------------------- ---------------------------- ---------------------- --------------------------------- --------------------------------- ---------------------------------------------------- corp a corp b corp c corp d corp e corp f corp g corp h corp i corp j location a -------------------------- location b -------------------------- ------------- state a ------------ state b ------------ state c ------------- state d -------------------- state e --------------------------------------- plant --------------------- additive additive ------------------------------------ test rep ----------------------------------- test rep ------------------------------ test rep ------------------------------- plr-106101-11 coal seam ------------------------------------ coal seam ---------------------------------------------------- a mines b mines dollar_figure x dollar_figure y date date date date date date date date date ------------------------------------------- --------------------------------------------------------------------------------- -------- -------- -------------------------- ---------------------- ------------------------ -------------------------- ------- ------------------- -------------- ------------------- ----------------------- dear -------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below taxpayer a state a limited_liability_company is a calendar_year taxpayer and employs the accrual_method of accounting for both book and tax purposes investor is a state a limited_liability_company that is classified as a partnership for federal tax purposes investor is percent owned by corp j a state e trust company and percent owned by corp f a state e corporation corp f is wholly owned by corp j corp j formed investor to acquire a membership interest in taxpayer the members of taxpayer are investor and corp a a state a limited_liability_company corp a is a wholly-owned subsidiary of corp b and has elected to be taxable as a corporation for federal tax purposes effective date corp b is wholly owned by corp c which is wholly owned by corp d corp b is engaged in the business of developing and managing various energy-related projects throughout the united_states including backup power generation projects power-house operations cogeneration facilities coke batteries and similar energy-related projects corp d is the holding_company for a number of operating companies engaged in energy-related businesses corp d is also the parent company of corp e the regulated public electric utility for a portion of state b other subsidiaries of corp d sell coal and coal transportation services throughout the united_states corp d and its affiliates are calendar-year taxpayers and employ the accrual_method of accounting for book and tax purposes plr-106101-11 on date investor purchased of the class b membership interests in taxpayer from corp a in a transaction treated as a taxable sale of a proportionate share of all of taxpayer’s assets from corp a to investor followed by a contribution of taxpayer’s assets by both investor and corp a to a newly formed partnership taxpayer constructed a facility consisting of three parallel independent production lines that are designed to produce refined_coal the three production lines presently are located at plant corp e owns plant as originally designed and constructed each of the three production lines is capable of being operated as a separate_unit to produce refined_coal plant is composed of six coal-fired generating units with an electric generating capacity of approximately big_number megawatts in the aggregate plant consumes approximately million tons of coal a year prior to the transaction with investor described above taxpayer sold production line to corp h and sold production line to corp i taxpayer retained ownership of production line the facility which it operates to produce refined_coal that is sold to corp e all of the refined_coal is used as a fuel at plant to produce steam for the generation of electricity taxpayer contracted a designer to design engineer and construct the facility certain material handling equipment and a building to enclose the facility and equipment mechanical completion of the facility was achieved on date taxpayer assumed care custody and control of the facility from the designer on that same day mechanical completion in date included the completion of all mechanical and electrical equipment necessary to the operation of the facility for the production of refined_coal final completion of the facility was achieved in date a report the relocation report prepared by an outside consultant describes the components and design of the facility the relocation report concludes that the major mechanical electrical and control equipment certain auxiliary equipment and the structural steel support for each production line is independent of the other production line and can be relocated without affecting the capability of either production line to produce refined_coal many of the items of common equipment are very site specific and generally would not be compatible with a new site and disassembly of a production line and installation at a new site is a routine project that can be easily accomplished and relocation of one of the production lines would only require the duplication of certain common equipment civil works foundations and filed piping and wiring which are relatively minor in the context of the complete production line description of the process and feedstock the process at issue for production of refined_coal currently employed at the facility involves the mixing of proprietary chemicals additives with feedstock coal prior plr-106101-11 to combustion the process the patent for the process is owned by corp g and is licensed to taxpayer test results have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at plant taxpayer has chosen a combination of additives that target the reduction of nox and mercury in the case of nox taxpayer understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury taxpayer understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices emissions reduction testing for purposes of determining emissions reductions under sec_45 partnership will arrange for pilot-scale combustion testing and laboratory analysis for redetermination purposes and will not rely on any continuous emissions monitoring system or other field testing corp c engaged the research center of a prominent university the center to conduct tests on behalf of taxpayer at its pilot-scale combustion furnace ctf to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal corp c has been working with center for several years in order to investigate and understand the ability of the additives to reduce emissions center reports described below state the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial and full-scale pulverized coal-fired boilers for purposes of qualifying the refined_coal produced at the facility center conducted pilot-scale combustion tests at its ctf in date on the blend of feedstock coals of the type typically burned at plant because the facility was not yet operational at the time of that test center reports that it mixed the coal and additives in a manner consistent with the mixing that would occur at the facility the center reports explain that combustion gas analysis is provided by continuous emission monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air inleakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the inleakage flue gas analyses were obtained plr-106101-11 from the duct at the outlet of the electrostatic precipitator esp flue gas mercury measurements were obtained separately by a continuous mercury monitor located at the flue gas ducting at the exit of the particulate control device center conducted a series of tests on the feedstock and refined_coal blends measuring the emissions with these devices test rep states that the test results indicate that the blend of coal and additives achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test rep states that it is expected the emissions reduction reported would be achieved at full scale using the additive levels tested in addition corp c engaged center to conduct tests in date on feedstock and refined_coal samples collected from the facility during normal operations test rep states that the test results indicate the refined_coal samples achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test rep states that it is expected the emission reduction reported would be achieved at full scale using the additive levels in the refined_coal more recently corp c engaged center to conduct tests in date on feedstock and product samples collected from the facility during normal operations test rep states that the test results indicate the refined_coal samples achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test rep states that it is expected the emission reduction reported would be achieved at full scale using the additive levels in the refined_coal tested coal plant currently burns subbituminous coals from a number of mines in location a located in state c and state d and location b coals while plant uses both location a and location b coals to generate electricity taxpayer currently produces the refined_coal using only location a coals the coal rank of all of the location a coal burned at plant is classified by the american society of testing materials as subbituminous c coal with a gross calorific value of big_number to big_number btu lb the source of all of the state c location a coal burned at plant is coal seam the specific mines on coal seam at which the coal is currently mined are the a mines the source of all of the state b location a coal burned at plant is coal seam and splits of those seams the specific mines on coal seam and splits of those seams at which the coal is currently mined are the b mines the location a coal blend used by taxpayer as feedstock for the process contain sec_80 to plr-106101-11 state c location a coal and to state d location a coal variations in the coal blend result from the supply and availability of the state c location a and state d location a coals corp c requested that center test blends of location a coal that represent the range of location a coal blends to be used at plant as described above the location a coal blend burned at plant contain sec_80 to state c location a coal and to state d location a coal accordingly center tested a state c location a coal state d location a coal blend a state c location a coal and two blends within that range for purposes of this ruling_request the term tested coal refers to coal or a blend of coals from to state c location a coal and to state d location a coal center reports that based on numerous test results over the past year refined_coal produced from all possible fuel blends are expected to meet the emissions reduction requirements outlined in sec_45 center reported that the emission reduction requirements were met for fuels representing state c coal state c state d coal blend and blends within that range the endpoint fuels were prepared at center for testing while the blends were produced at plant in each case center states that the refined_coal met the required emission reduction requirements when compared with the feedstock coal center further reports that it analyzed the variability of fuel n2 and fuel hg contents between coals from state c and coals from state d since nox and hg emissions are of primary concern in each case center states that it is expected that higher fuel n2 and hg contents will lead to higher emissions of both nox and hg respectively center concluded that the n2 and hg levels from the many samples tested appear typical for many location a coals and would not be expected to change dramatically from one shipment to another after reviewing the average levels of n2 and hg against the combustion test results center concluded that any fuel blend tested would represent the range of fuels commonly fired by plant and could be expected to achieve the required reductions taxpayer expects to continue to operate with the blends and additive levels discussed in the center reports which would be consistent with long-term patterns for coal consumed by plant if so samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples of feedstock and samples of refined_coal will be obtained from the facility using automatic samplers although taxpayer does not currently anticipate making changes to its coal feedstock or additive levels or using location b as feedstock for the refined_coal additional testing will be conducted prior to i adding coal from any other coal seam or plr-106101-11 rank to the facility’s coal feedstock mix ie using location b ii changing the minimum or maximum percentages of the coal feedstock blend ie using less than state c or more than state d or iii changing the minimum levels of additives such testing will include testing of samples at the endpoints of the new coal feedstock blend and at intermediate blends between the endpoints as the qualified expert advises is necessary to conclude that a qualified emissions reduction would be expected for any combination within the limits of the blend in the case of a change in additive levels tests will also be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive the process license agreement under the process license agreement corp g granted a license to taxpayer to use the process taxpayer will make royalty payments to corp g equal to i dollar_figure y per ton of coal feedstock subjected to the process through date and ii dollar_figure x per ton thereafter the initial term of the process license agreement is through date the initial term automatically extends for an additional ten year period unless earlier terminated for cause as set forth in the agreement rulings requested base on the foregoing taxpayer and investor have requested that we rule as follows the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced_by_the_taxpayer from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code testing by center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 taxpayer may rely on the pilot scale testing conducted at center and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions and emissions at plant provided that the feedstock coals during any determination_period are from the same coal seams and of the same rank as tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same plr-106101-11 source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased pursuant to section b of notice_2010_54 taxpayer may satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent from the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date plr-106101-11 sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer's process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler plr-106101-11 described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a a statement that the fuel will result in a qualified emissions reduction when used in the production of steam b a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration plr-106101-11 signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first issue the process starts with several chemical additives added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions from nox so2 and mercury during combustion section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 of the code for example section of the notice provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced_by_the_taxpayer from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nox so2 or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods section provides that in the context of redetermination that the redetermination requirement may be satisfied by laboratory analysis establishing either that i the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of useful thermal energy excluding any dilution used by materials combined or added plr-106101-11 during the production process or ii the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than from the sulfur or mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the testing methods for emissions reductions in section dollar_figure of the notice in the instant case partnership will arrange for pilot-scale combustion testing and laboratory analysis for redetermination purposes and will not rely on any continuous emissions monitoring system or other field testing which is permitted under dollar_figure of the notice specifically corp c engaged the center to conduct testing at its ctf to determine the emission reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facility the center conducted pilot-scale combustion tests at its ctf in test rep on the blend of feedstock coals burned at the plant because the facility was not yet in service the center mixed the coal and additives in a manner consistent with the mixing that would occur at the facility in test rep the center conducted tests on feedstock and refined_coal product samples collected from and produced by the facilities in test rep the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions the test results in test rep indicated that the refined_coal samples achieved the required emissions reductions based on the foregoing we conclude that testing by the center for qualified emission reductions as set forth in its test reports satisfies the requirements of notice_2010_54 taxpayer may establish a qualified_emission_reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 regardless of subsequent normal fluctuations in operating conditions at the plant with respect to the third issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the market place as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events six months have passed since the date of such determination or redetermination a change in the source or rank of feedstock coal that occurs after the date of such determination or redetermination or a change in the process of producing refined_coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal seams and of the same rank as tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock plr-106101-11 coal of the same source or rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the fourth issue section of the notice provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - b the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice accordingly we conclude that taxpayer may satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the s and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent from the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 no opinion is expressed regarding any other issue not specifically addressed in this ruling letter in particular no opinion is expressed with respect to whether taxpayer investor or any of their affiliates is the producer of the refined_coal for purposes of sec_45 of the code or the facility was in fact placed_in_service prior to date in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
